Memorandum by the Court. Appeal from a judgment of the Court of Claims which dismissed a claim filed May 20, 1961 against the State of New York for continuing trespass and confiscation; arising out of the State’s construction, and the subsequent public use of a highway upon lands of claimant against which Rockland County in 1931 commenced condemnation proceedings of disputed validity. The only question which must be decided is whether the 'State is guilty of trespass. Whether the 1931 proceeding was valid to pass an easement or whether it was void so that an easement was eventually acquired by the State by prescription, the State is not a trespasser because under either theory it has a right to be on the land, Judgment affirmed, *763without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum by the court.